FILED
                              NOT FOR PUBLICATION                           SEP 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RANDLY PELITA SEPANG,                             No. 07-75033

               Petitioner,                        Agency No. A095-634-551

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Randly Pelita Sepang, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. See Wakkary v. Holder, 558

F.3d 1049, 1056 (9th Cir. 2009). We review de novo the agency’s legal

determinations, id., and claims of due process violations, Colmenar v. INS, 210

F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

      The record does not compel the conclusion that Sepang filed his asylum

application within a reasonable period of time after any changed circumstances.

See 8 C.F.R. § 1208.4(a); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir.

2007) (per curiam). Accordingly, Sepang’s asylum claim fails.

      Sepang does not contend he suffered past persecution. He contends he is a

member of a disfavored group because he is Christian, but does not contend he has

been previously targeted as a member of this group. Even as a member of a

disfavored group, see Tampubolon v. Holder, 610 F.3d 1056, 1062 (9th Cir. 2010),

the record does not compel the conclusion that Sepang faces a clear probability of

future persecution, see Wakkary, 558 F.3d at 1066 (a petitioner’s showing that he

is a member of a disfavored group must be “coupled with a showing that [he], in

particular, is likely to be targeted as a member of that group”) (internal citation and

quotation omitted). Accordingly, we deny the petition as to Sepang’s withholding

of removal claim.




                                           2                                     07-75033
      To the extent Sepang contends the agency violated his due process rights by

failing to consider certain documentary evidence regarding the timeliness of his

asylum application, Sepang cannot demonstrate prejudice. See Colmenar, 210

F.3d at 971 (requiring prejudice to prevail on a due process challenge).

      PETITION FOR REVIEW DENIED.




                                          3                                  07-75033